Name: Council Regulation (EEC) No 1346/90 of 14 May 1990 instituting aid for small producers of certain arable crops
 Type: Regulation
 Subject Matter: Europe;  trade;  plant product
 Date Published: nan

 No L 134 / 10 Official Journal of the European Communities 28 . 5 . 90 COUNCIL REGULATION (EEC) No 1346 /90 of 14 May 1990 instituting aid for small producers of certain arable crops 1985 on improving the efficiency of agricultural structures ( 10 ), as last amended by Regulation (EEC) No 752 / 90 (n ); Whereas the scheme provided for by Regulation (EEC ) No 2727 /75 for small producers of cereals constitutes an alternative , forMember States , to the scheme provided for by this Regulation ; whereas eligibility under these two schemes taken together should be excluded ; Whereas it; is for the Council to decide , before 31 March 1992 on the basis of a report from the Commission on the operation of the present aid scheme , what arrangements should be applied as from the 1992 / 93 marketing year , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas the reduction in support granted to the markets in most agricultural products and in particular the introduction of the stabilizers have considerable effects on the income of small producers of arable crops ; whereas , in accordance with the content of the Commission's communication on rural development , measures should be introduced to alleviate those effects , the scope of which is wider than simply the aid granted to small producers of cereals , which was introduced to reduce the impact of the co-responsibility levy ; Whereas , with a view to achieving the abovementioned objectives , provision should be made for the granting of aid per hectare , intended to offset loss of income, to producers of the products listed in Article 1 ( a ) and (b ) of Council Regulation (EEC) No 2727 / 75 of 29 October 1975 on the common organization of the market in cereals ( 4 ), as last amended by Regulation (EEC) No 1340 / 90 ( 5 ), of the products listed in Article 1 of Council Regulation (EEC) No 1431 / 82 of 18 May 1982 laying down special measures for peas , field beans and sweet lupins ( 6 ), as last amended by Regulation (EEC) No 1104 / 88 ( 7 ), and of certain products listed in Article 1 (2 ) of Council Regulation No 136 / 66 /EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 8 ), as last amended by Regulation (EEC) No ,1225 / 89 ( 9 ); Whereas , for the purposes of applying the abovementioned aid scheme and with a view to its objectives , the recipients should be defined in terms of the actual structures in the Community and taking account of the specific provisions laid down in Council Regulation (EEC) No 797 / 85 of 12 March Article 1 1 . Direct aid shall be granted to small producers of the products listed in Article 1 ( a ) and ( b ) of Regulation (EEC) No 2727 / 75 and in Article 1 of Regulation (EEC) No 1431 / 82 and of the products falling within CN codes 1201 00 90 , 1205 00 90 and 1206 00 90 and listed in Article 1 (2 ) of Regulation No 136 / 66 / EEC . 2 . The aid shall be fixed, per hectare of area sown and harvested , in accordance with the procedure laid down in Article 43 (2 ) of the Treaty . The aid may vary by area of production . 3 . The aid to be paid to each recipient shall be calculated on the basis of the area cultivated . However , the aid shall be paid in respect of no more than 10 hectares per farmer. Article 2 1 . Any farmer:  whose utilized agricultural area does not exceed 30 hectares , including areas which are the subject of set-aside under Regulation (EEC) No 797 / 85 ,  whose main source of agricultural income is the production of the products referred to in Article 1 ,  who practises farming as his main occupation or who meets the conditions laid down in Article 2 ( 1 ) ( a ) of Regulation (EEC) No 797 / 85 , shall be deemed a small producer . (') OJ No C 49 , 28 . 2 . 1990 , p . 10 . ( 2 ) OJ No C 96 , 17 . 4 . 1990 . ( 3 ) OJ No C 112 , 7 . 5 . 1990 , p . 34 . (") OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( 5 ) See page . . of this Official Journal . ( 6 ) OJ No L 162 , 12 . 6 . 1982 , p. 28 . ( 7 ) OJ No L 110 , 29 . 4 . 1988 , p. 16 . (  ) OJ No L 172 , 30 . 9 . 1966 , p . 3025 / 66 . (') OJ No L 128 , 11 . 5 . 1989 , p . 15 . ( 10 ) OJ No L 93 , 30 . 3 . 1985 , p. 1 (") OJ No L 83 , 30 . 3 . 1990 , p. 1 . 28 . 5 . 90 Official Journal of the European Communities No L 134/ 11 2 . Farmers with less than one hectare of utilized agricultural area shall not be eligible for the aid . However , the Member States where the average area of holdings is less than the Community average may fix the limit referred to above at 0,5 hectares . Article 4 1 . The aid scheme provided for in this Regulation shall be applicable as from the 1990 / 91 marketing year. It shall not be applicable in Member States which decide to apply the system provided for in the first indent of the second subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 2727 /75 . Member States shall inform the Commission by 31 May 1990 of the system they intend to apply . 2 . The Council , according to the procedure provided for in Article 43 (2 ) of the Treaty and on the basis of a report from the Commission on the operation of the aid scheme provided for in this Regulation, shall decide , before 31 March 1992, on the arrangements to be applied as from the 1992 / 93 marketing year . Article S This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 3 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 or the corresponding procedures laid down in Regulations No 136 / 66 /EEC and (EEC) No 1431 / 82 . In this context , the Commission will provide , in particular , for the possibility for Member States to exclude from the calculation of the surface criterion the fallow land in regions where fallowing is a normal part of the crop rotational system and where the producers are not benefiting from set-aside under Regulation (EEC) No 797 / 85 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1990 . For the Council The President D. J. O'MALLEY